Citation Nr: 1147394	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (DMII), including as due to herbicide exposure.

2.  Entitlement to service connection for a major depressive disorder, claimed as a nervous condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for prostate cancer, including as due to herbicide exposure.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for residuals of a sexually transmitted disease (STD).

9.  Entitlement to service connection for a circulatory condition, including as due to herbicide exposure.

10.  Entitlement to service connection for erectile dysfunction, including as secondary to hypertension.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefits sought on appeal.

The issues of entitlement to service connection for a major depressive disorder, tinnitus, bilateral hearing loss, and residuals of an STD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  There is no credible and competent evidence of record showing that the Veteran currently suffers from DMII.

2.  There is no credible and competent evidence of record showing that the Veteran currently suffers from prostate cancer.  

3.  There is no credible and competent evidence of record showing that the Veteran's hypertension is etiologically related to his active service.

4.  There is no credible and competent evidence of record showing that the Veteran currently suffers from a right knee disability.  

5.  There is no credible and competent evidence of record showing that the Veteran currently suffers from a circulatory condition.  

6.  There is no credible and competent evidence of record showing that the Veteran currently suffers from erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for DMII have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

4.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for service connection for a circulatory condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

6.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in August 2008 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection claims for DMII, prostate cancer, hypertension, a right knee condition, a circulatory condition, and erectile dysfunction, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Additionally, the Veteran was afforded a VA diabetes examination in September 2008 and a medical opinion was obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to his claims of entitlement to service connection for prostate cancer, a right knee disability, a circulatory condition, and erectile dysfunction, the Board observes that the Veteran's STRs and his subsequent private and VA treatment records reveal no complaints or findings of any of these disabilities.  There is no indication of record that the Veteran currently suffers from any of these disabilities.  He has not described any in-service prostate, right knee, circulatory, or erectile dysfunction symptoms or injuries.  Nor has he reported suffering from a continuity of symptoms for any of these disabilities since service.  He additionally has not provided any description of post-service symptoms for any of these disorders.  In sum, there is no lay or medical evidence showing the presence of any current prostate, right knee, circulatory, or erectile dysfunction disorder.  As for his hypertension claim, although this disability was diagnosed many years after service, the STRS are negative for any complaints or findings of hypertension and there is no evidence indicating that the Veteran's post-service hypertension can be linked to his active service.  He has not stated that he was treated for hypertension during service or complained of a continuity of symptoms since service.  The Veteran has merely made a broad statement that he has prostate cancer, hypertension, a right knee disability, a circulatory condition, and erectile dysfunction that were incurred coincidental with his active service in Korea.  Thus, a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these issues on appeal.


II.  Service Connection

The Veteran contends that he has DMII, hypertension, prostate cancer, a right knee disability, a circulatory condition, and erectile dysfunction as a result of his active service.  Specifically, he alleged to have incurred these disabilities as a result of his service along the demilitarized zone (DMC) in Korea.  In his July 2008 claim, he asserted that he incurred DMII, prostate cancer, hypertension, and a circulatory condition as a result of herbicide exposure during his service along the DMZ.  He later asserted in a June 2010 letter that he incurred the circulatory condition as secondary to the other disabilities he alleged to have incurred during service and that he incurred erectile dysfunction as secondary to hypertension.  No specific contention is made regarding the etiology of his right knee disability.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Certain chronic diseases, including diabetes mellitus, hypertension, cancer, and arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  However, because there is no evidence to suggest that the Veteran had DMII, hypertension, prostate cancer, or right knee arthritis during the first year following his separation from service in 1970, service connection on a presumptive basis is not warranted in this case.

Service connection may also be established on a legal presumption based on herbicide exposure where a Veteran served on active duty along the DMZ in Korea between April 1968 and August 1971, and has a certain listed disability, including DMII and prostate cancer.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iv) (2011).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the Veteran's claims of entitlement to service connection for DMII and prostate cancer, the Board observes that the Veteran's DD-214 reveals that he served with the First Battalion, 32nd Infantry of the Third Brigade of the Seventh Infantry Division of the Eighth United States Army from, December 1968 to July 1970.  The Veteran's unit is one of the units identified as serving along the DMZ in Korea.  See MR21-1MR, Part IV, Subpart ii, Chapter 2 § C, 10.  Accordingly, as the Veteran's service in the DMZ of Korea coincides with the known usage of herbicide agents, the Board concedes the Veteran's exposure to herbicides on a factual basis.  

Nonetheless, the Veteran's post-service private and VA treatment records are devoid of any indication that the Veteran has been diagnosed with or treated for DMII or prostate cancer.  In fact, on a January 2006 patient information form for Dr. Luis J. Forastieri, the Veteran indicated that he did not have diabetes or cancer.  Moreover, the Veteran was afforded a diabetes mellitus VA examination in September 2008.  At the examination, the Veteran reported that his primary care provider has informed him that he was pre-diabetic.  He denied having any diabetic symptoms.  After examining the Veteran, the examiner found no symptoms consistent with a diabetes diagnosis.  She concluded that the Veteran did not have diabetes mellitus.  

Similarly, with respect to his claim of entitlement to service connection for a right knee disability, the Board observes that there is no indication within the Veteran's STRs, or VA or private treatment records, that the Veteran has ever been diagnosed with or treated for a right knee disability.  While the Veteran has significant private treatment records revolving around the diagnosis and treatment of a left knee medial meniscus tear and left knee osteoarthritis, there is no indication whatsoever that he has suffered from a right knee disability at any point during service or at any point following his active service.  Given this extensive, on-going treatment for his left knee, the Boards finds it highly unlikely that the Veteran would neglect to seek treatment for any claimed right knee disability.  

With respect to his claim of entitlement to service connection for hypertension, the Board observes that VA treatment records dated in April 2002 and private treatment records from Dr. Miranda Torres dated in May 2004 reveal that the Veteran has a history of hypertension.  However, his STRs are devoid of any reference to, complaint of, or treatment for hypertension at any point during his active service.  The post-service treatment records, revealing a diagnosis of hypertension several years after service, provide no indication or evidence that his hypertension originated during or as a result of his active service.  The Veteran has not stated that he was treated for hypertension during service nor has he complained of a continuity of symptoms since service.  Moreover, the Board observes that hypertension is not one of the listed disabilities where service connection may be granted on a legally presumptive basis based on conceded herbicide exposure.  Therefore, there is no evidence of record to indicate that the Veteran's post-service hypertension could possibly be linked to his active service.  

Finally, with respect to his claim for a circulatory condition and for erectile dysfunction, the Board observes that service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2011).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  In this case, however, the Veteran has not alleged any specific or identifiable circulatory condition and he has not made any allegation regarding the onset or development of his claimed erectile dysfunction.  His STRs, and VA and private treatment records do not reflect any complaint of, treatment for, or diagnosis of a circulatory condition or of erectile dysfunction.  Moreover, where the Board has already denied his claim of entitlement to service connection for hypertension, his erectile dysfunction claim as secondary to hypertension cannot stand.  

Similarly, as specifically regarding his service connection claim for a circulatory condition, the Veteran has not identified nor does any private or VA treatment record reflect treatment of a specific circulatory condition.  On VA examination in September 2008, the Veteran denied any neurovascular symptoms and examination of his extremities, including temperature, color, trophic changes, and radial pulse, was normal.  Thus, as no current, identifiable circulatory condition is shown, the Board need not address the contention that such a condition developed as secondary to any other disability which may be service connected.

In order to be considered for service connection, a claimant must first have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of a current diagnosis of DMII, prostate cancer, a right knee disability, a circulatory condition, or erectile dysfunction, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The Veteran has not described any in-service diabetes, prostate, right knee, circulatory, or erectile dysfunction symptoms or injuries or any current symptoms of these disorders.  He has not specifically stated that he had any of these disabilities during service and he has virtually made no contention regarding the etiology or symptomatology of any of these claimed disabilities, other than indicating that he had been told by his primary care provider that he was pre-diabetic.  Finally, there are no private or VA treatment records found in the claims file revealing a current diagnosis for any of these disabilities.  

In sum, while the Veteran's claim indicated that he believed that he presently had the alleged disabilities, there is no medical evidence of record showing a current diagnosis of DMII, a prostate disorder, a right knee disorder, a circulatory condition, or erectile dysfunction.  The Veteran has not reported experiencing continuous symptoms since service for these disabilities.  There is simply no evidence of record to indicate that he currently has DMII, a prostate disorder, a right knee disorder, a circulatory condition, or erectile dysfunction.  While the Veteran was diagnosed as having hypertension many years after service, he has not reported the onset of hypertension during service or a continuity of symptoms since service, and there is no competent medical evidence of record relating his hypertension to any in-service disease, event, or injury.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, and the benefit of the doubt rule, enunciated in 38 U.S.C.A. § 5107(b), is not for application.  Service connection for DMII, prostate cancer, hypertension, a right knee disability, a circulatory condition, and erectile dysfunction must be denied.  


ORDER

Entitlement to service connection for DMII is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a circulatory condition is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for a major depressive disorder, tinnitus, bilateral hearing loss, and residuals of an STD.  Unfortunately, the Board finds that these issues must be remanded to the RO/AMC for additional development as described below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he incurred tinnitus, and bilateral hearing loss, as a result of serving along the DMZ in Korea.  He additionally contends that he incurred an STD during his service and that he currently suffers from residuals of his in-service STD infection.  Finally, he contends that he incurred a major depressive disorder as secondary to the disabilities that he allegedly incurred directly as a result of his active service.

With respect to the Veteran's bilateral hearing loss and tinnitus claims, the Board observes that the Veteran's STRs are devoid of any reference to, complaint of, or treatment for either of these disabilities.  A review of the record reveals, however, a diagnosis and ongoing treatment for sensorineural hearing loss in VA treatment records dated from March 2006 to August 2007.  Moreover, considering the era of the Veteran's service and his military occupational specialty of light weapons infantryman, the Board acknowledges the possibility that hearing loss and/or tinnitus could be related to his active service.  Accordingly, the Board finds that these issues must be remanded in order for the Veteran to be afforded a VA audiological examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's contention that he currently suffers from residuals of an STD, the Board observes that the Veteran was diagnosed with gonorrhea in August 1969, during his active service.  While the evidence of record does not reveal a current disability that is shown to be a residual of the Veteran's in-service gonorrhea infection, the Board cannot foreclose that possibility without first affording the Veteran a VA examination to determine whether or not he has any STD residuals and their relationship to his in-service diagnosis.  See McLendon, 20 Vet. App. 79.

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for many of his claimed conditions and records of his VA care, dated since March 2010, have not been associated with the claims file.  Under the law, VA must obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Similarly, on remand, the RO/AMC should make the necessary arrangements to request any outstanding private treatment records associated with the Veteran's claimed disabilities, to include treatment records from Dr. Miranda Torres, dated since October 2006; Eli S. Rojas Davis, M.D., dated since June 2008; Dr. Forastieri, dated since September 2005; and Antonio Flores Torrent, M.D., dated since July 2008. 

Finally, with respect to the Veteran's contention that he incurred a major depressive disorder (claimed as a nervous condition) as secondary to his other claimed disabilities, this claim is deferred pending resolution of the above service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records from the VA Medical Center in San Juan, Puerto Rico, dated since March 2010.

2.  After securing the appropriate release forms, make arrangements to obtain copies of any outstanding treatment records pertaining to the Veteran's private treatment from Luis A. Miranda Torres, M.D., dated since October 2006; Eli S. Rojas Davis, M.D., dated since June 2008; Dr. Luis J. Forastieri, dated since September 2005; and from Antonio Flores Torrent, M.D., dated since July 2008. 

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should diagnose and describe any tinnitus and/or hearing loss found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including any hazardous military noise exposure.  In providing this opinion, the examiner should comment specifically on the era of the Veteran's service and his military occupational specialty as a light weapons infantryman.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA genitourinary examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify all current genitourinary conditions found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current genitourinary condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's in-service gonorrhea infection in August 1969.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


